Citation Nr: 0518078	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-03 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Roseburg, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized in-patient medical care provided by the Rogue 
Valley Medical Center from February 21, 2003 to February 28, 
2003. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel





INTRODUCTION

The information before the Board does not provide the 
veteran's date of active service.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs Medical Center (VAMC) in Roseburg, 
Oregon, which denied the benefit sought on appeal.  


FINDING OF FACT

The veteran's claim for payment or reimbursement for in-
patient medical care from February 21, 2003 to February 28, 
2003 was for a continued medical emergency of such a nature 
that the veteran could not have been safely transferred to a 
VA or other Federal facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement for in-patient 
emergency service for non-service connected conditions at a 
non-VA facility from February 21, 2003 to February 28, 2003 
have been met. 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 
17.1002 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

As discussed in detail below, sufficient evidence is of 
record to grant the benefit sought on appeal. Therefore, no 
further development is needed.

Factual Background

The veteran seeks payment or reimbursement for the cost of 
unauthorized medical service provided by the Rogue Valley 
Medical Center from February 21, 2003 to February 28, 2003.  

The initial May 2003 decision by the VAMC denying the 
veteran's claim explained that VA facilities were feasibly 
available to provide the care.  An August 2004 denial by the 
VAMC explained that the veteran had reached the point of 
stability at the time of his transfer from Fairchild Medical 
Center to the Rogue Valley Medical Center.  

Turning to the facts of the case, a February 2003 private 
medical record indicates that the veteran was followed for 
hypertension by a VA medical facility.  

Medical records from the Rogue Valley Medical Center, and 
statements from the veteran's treating physicians, indicate 
that he presented to that hospital with severe chest pain and 
unstable angina.  He was admitted on February 21, 2003 and 
underwent urgent coronary catheterization.  On February 23, 
2003, the veteran underwent urgent coronary artery bypass 
grafting x3 for unstable angina.  He was discharged home on 
the fifth post-operative day in stable condition.  

A VA registered nurse denied reimbursement in April 2003.  
The nurse stated that the veteran could have been transferred 
to a VA facility.  The nurse did not provide any explanation 
or reference to the medical record for this opinion.  

In September 2003 correspondence, a private physician at 
Fairchild Medical Center said that the veteran was seen at 
the Emergency Department there after having several episodes 
of severe chest pain with minimal exertion on the day in 
question.  Initial evaluation made it clear that the veteran 
had preinfarction angina.  The physician stated that, using 
the accepted standard of care and his best judgment, the 
veteran was transferred to the closest facility [Rogue Valley 
Medical Center] that could provide definitive care in a most 
immediate fashion.  The physician stated that there was no VA 
hospital in either Oregon or California that could provide 
this kind of care in this kind of an emergency.  

In December 2003 correspondence, the veteran's primary 
physician stated that the veteran had four episodes of chest 
pain on the day of admission to the Rogue Valley Medical 
Center, with the last accompanied by diaphoresis.  He was 
emergently admitted to the hospital and taken to the 
catheterization laboratory after initial stabilization.  The 
primary physician stated that it was not his opinion as the 
primary physician that it was safe to transfer the veteran 
between hospitals in such a situation.  

In March 2004 correspondence, the veteran's cardiac surgeon 
reviewed the veteran's initial complaints and course of 
treatment at the Rogue Valley Medical Center.  The physician 
stated that it was not his opinion as the veteran's cardiac 
surgeon that it was safe to transfer the veteran between 
hospitals in the course of this care for severe multivessel 
coronary artery disease and unstable angina.  

Law and Regulations

The Millennium Health Care and Benefits Act, Pub. L. 106-117, 
which became effective in May 2000, provides general 
authority for the reimbursement of non-VA emergency 
treatment.  38 U.S.C.A. § 1725 (West 2002); Pub. L. 106-117, 
Title I, Subtitle B, § 111, 113 Stat. 1556 (1999) (providing 
that the November 30, 1999, Act shall take effect 180 days 
after the date of enactment).  The term "emergency treatment" 
is defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be feasible, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(I).

Payment or reimbursement under 38 U.S.C.A. § 1725 for 
emergency services may be made only if all of the following 
conditions are met: (a) the emergency services were provided 
in a hospital emergency department or a similar facility held 
at as providing emergency care to the public; (b) the claim 
for payment or reimbursement for the initial evaluation and 
treatment is for a condition of such a nature that a prudent 
lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possess an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part); (c) a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent lay 
person (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); (d) the claim for 
payment or reimbursement for any medical care beyond the 
initial emergency evaluation and treatment is for a continued 
medical emergency of such a nature that the veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only until the 
time the veteran becomes stabilized); (e) at the time the 
emergency treatment was furnished, the veteran was enrolled 
in the VA health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 within the 
24-month period preceding the furnishing of such emergency 
treatment; (f) the veteran is financially liable to the 
provider of emergency treatment for that treatment; (g) the 
veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment); (h) if the condition for which the 
emergency treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted without 
success all claims and remedies reasonably available to the 
veteran or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider; and (i) The 
veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 U.S.C. 1728 
authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  38 C.F.R. § 17.1002.

Analysis

Based on a thorough review of the record, the Board finds 
that the evidence supports the veteran's claim for 
reimbursement.  

The only dispute is whether the medical care was for a 
continued medical emergency of such a nature that the veteran 
could not have been safely discharged or transferred to a VA 
or other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized).  38 C.F.R. § 
17.1002 (d).

The Board finds that the evidence is in excess of equipoise 
as to whether the criteria for payment or reimbursement are 
met.  The single negative opinion by the VA nurse, offered 
without explanation, is outweighed by the three positive 
opinions from the private treating physicians, which refer to 
specific findings in the medical record. 

In light of the foregoing, the Board finds that payment or 
reimbursement of the cost of unauthorized medical care 
provided by the Rogue Valley Medical Center from February 21, 
2003 to February 28, 2003 is warranted.


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical care provided by the Rogue Valley 
Medical Center from February 21, 2003 to February 28, 2003 is 
granted.



	                        
____________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


